      Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 1 of 12




                         Northern District of California




          Defendant(s)




Code Section                                     Offense Description




                                                               Complainant’s signature


                                                                Printed name and title




                                                                  Judge’s signature


                                                                Printed name and title
       Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 2 of 12




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHEN DISTRICT OF CALIFORNIA
      AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST
                              WARRANT

I, Darryl J. Holcombe, do swear and affirm as follows:

I.      INTRODUCTION AND PURPOSE FOR AFFIDAVIT

        1.     This affidavit is made in support of a criminal complaint charging William

Elliot MARIGNY, Jr. (MARIGNY) with one count of Coercion and Enticement of a

Minor, in violation of 18 U.S.C. § 2422(b). The statements contained in this affidavit are

based on my experience and training as a Senior Inspector with the Contra Costa County

District Attorney’s Office and Task Force Officer with Homeland Security

Investigations, and the information provided to me by other law enforcement officers.

Because this affidavit is being submitted for the limited purpose of securing an arrest

warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish

probable cause that on or about October 6, 2019, in the Northern District of California,

MARIGNY violated 18 U.S.C. § 2422(b) by knowingly persuading, inducing, and

enticing a minor victim who had not yet attained 18 years of age, and who defendant

believed was less than 18 years of age, to engage in sexual activity for which the

defendant could be charged with a criminal offense, namely, the production of child

pornography under 18 U.S.C. § 2251(a) and California Penal Code § 311.4(b).

II.     AGENT BACKGROUND

        2.     I am a Senior Inspector with the Contra Costa County District Attorney’s

Office, assigned to the Sexual Assault unit. I am also serve as a Task Force Officer with



                                              1
       Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 3 of 12




Homeland Security Investigations. I have been employed with the Contra Costa County

District Attorney’s Office since November 2011. Prior to that, I was a police officer with

the City of Concord for eleven years. I attended a basic police academy in 1999 at the

Los Medanos Police Academy. I am authorized to investigate violations of federal law,

and to execute warrants issued under the authority of the United Sates. In this capacity, I

investigate criminal violations relating to child exploitation including violations

pertaining to the possession, receipt and distribution and production of child pornography

as set forth in 18 U.S.C. §§ 2251 and 2252. I have received training in the area of child

pornography and child exploitation investigations, and have had the opportunity to

observe and review numerous examples of child pornography (as defined in 18 U.S.C. §

2256) in many forms of media, including computer media.

III.    APPLICABLE LAW

        3.     Under 18 U.S.C. § 2422(b), whoever, using the mail or any facility or

means of interstate or foreign commerce, or within the special maritime and territorial

jurisdiction of the United States, knowingly persuades, induces, entices, or coerces any

individual who has not attained the age of 18 years, to engage in prostitution or any

sexual activity for which any person can be charged with a criminal offense, or attempts

to do so, shall be fined and imprisoned not less than 10 years or for life.

        4.     Under 18 U.S.C. § 2251(a), any person who employs, uses, persuades,

induces, entices, or coerces any minor to engage in, or who has a minor assist any other

person to engage in, or who transports any minor in or affecting interstate or foreign

commerce, or in any Territory or Possession of the United States, with the intent that

such minor engage in, any sexually explicit conduct for the purpose of producing any



                                              2
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 4 of 12




visual depiction of such conduct or for the purpose of transmitting a live visual depiction

of such conduct, shall be punished…if such person knows or has reason to know that

such visual depiction will be transported or transmitted using any means or facility of

interstate or foreign commerce or in or affecting interstate or foreign commerce or

mailed, if that visual depiction was produced or transmitted using materials that have

been mailed, shipped, or transported in or affecting interstate or foreign commerce by any

means, including by computer, or if such visual depiction has actually been transported or

transmitted using any means or facility of interstate or foreign commerce or in or

affecting interstate or foreign commerce or mailed.

       5.      Under California Penal Code § 311.4(b), every person who, with

knowledge that a person is a minor under the age of 18 years, or who, while in possession

of any facts on the basis of which he or she should reasonably know that the person is a

minor under the age of 18 years, knowingly promotes, employs, uses, persuades, induces,

or coerces a minor under the age of 18 years, or any parent or guardian of a minor under

the age of 18 years under his or her control who knowingly permits the minor, to engage

in or assist others to engage in either posing or modeling alone or with others for

purposes of preparing any representation of information, data, or image, including, but

not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape,

video laser disc, computer hardware, computer software, computer floppy disc, data

storage media, CD-ROM, or computer-generated equipment or any other computer-

generated image that contains or incorporates in any manner, any film, filmstrip, or a live

performance involving, sexual conduct by a minor under the age of 18 years alone or




                                             3
      Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 5 of 12




with other persons or animals, for commercial purposes, is guilty of a felony and shall be

punished by imprisonment in the state prison for three, six, or eight years.

IV.    FACTS ESTABLISHING PROBABLE CAUSE

       A.      Summary

       6.      William Elliot MARIGNY, Jr. (MARIGNY) is a 40-year-old adult male

resident of the Northern District of California.

       7.      As described further herein, I have learned that MARIGNY utilized a fake

Instagram 1 account in order to use, persuade, induce and entice boys aged 12 and 13, in

the Northern District of California and elsewhere, to create and send him visual

depictions of sexually explicit conduct, and to engage in sexual conduct. Using an

Instagram account under an assumed name, MARIGNY purported to be a teenage girl,

and convinced the minor victims to send him photos and videos of themselves engaged in

sexually explicit conduct. MARIGNY further used Instagram and text messaging to

attempt to coordinate meetings with at least one minor victim at locations in the Northern

District of California for the purpose of engaging in sexual conduct.

       B.      Identification of MARIGNY

       8.      As described further below, Alameda County Sheriff’s Office Detective

Sarah Bender took over the accounts of one minor victim – “Minor 1” – with his consent,

beginning on or about October 9, 2019. Detective Bender communicated with

MARIGNY via Instagram, using MARIGNY’s fabricated Instagram account, and via text



1
  Instagram is a free photo and video sharing app available on Apple iOS, Android and
Windows Phone. Instagram users create accounts in order to upload photos or videos to
the service and share them with their followers or with a select group of friends.
Instagram users can comment on each others’ photos, and can also communicate
privately through “direct messages.”
                                              4
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 6 of 12




message to a phone number MARIGNY provided. During messages on Instagram, on or

about October 9, 2019, MARIGNY sent the following photo of himself to Detective

Bender, and claimed his name was “Spencer.” The original version of the photograph

included the fabricated Instagram account name in the top left corner. MARIGNY

further advised that he had operated the fabricated Instagram account since it was opened

in May 2019, and sent additional photos of himself masturbating.




       9.     I have reviewed information from the California Department of Motor

Vehicles (DMV) for MARIGNY and observed the following photo on file:




Based on my training and experience, and my review of the photographs, I believe that

the person depicted in the images sent from the Instagram account is MARIGNY.


                                            5
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 7 of 12




       10.    During the course of their communications, MARIGNY advised Detective

Bender that he was flying from Oakland to Los Angeles on October 15, 2019, but that he

would be flying back to Oakland in the evening of October 16, 2019. Detective Bender

confirmed with Alameda County Sheriff’s Office deputies at the Oakland Airport that

MARIGNY was scheduled to fly into Oakland at approximately 5:15 p.m. on October 16,

2019. Deputies contacted MARIGNY after he arrived at the airport. Detective Bender

called the phone number she had used to communicate via text with MARIGNY, and a

phone inside MARIGNY’s backpack rang. MARIGNY was arrested.

       C.     MARIGNY pretended to be a teenage girl in order to persuade,

induce, and entice Minor 1 to engage in sexually explicit conduct for the purpose of

producing a visual depiction

       11.    Minor 1 is a 13-year-old boy who resides in the Northern District of

California. According to my review of Instagram records, as well as information that

Minor 1 provided in sum and substance to the Alameda County Sheriff’s Office, between

at least September 4, 2019, and October 8, 2019, Minor 1 chatted on Instagram with

MARIGNY, who was pretending to be a 14-year-old girl. Minor 1 reported that

MARIGNY had used an Instagram account with a female name, and that MARIGNY

identified himself by the name in the account handle.

       12.    According to Minor 1, MARIGNY’S Instagram account was populated

with images of a young female. MARIGNY and Minor 1 chatted through private

messages, or “direct messages” on Instagram. I have reviewed these messages and

observed that Minor 1 and MARIGNY first discussed their physical appearance – with

MARIGNY still purporting to be a teenage girl – before the chats turned sexual in nature.



                                            6
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 8 of 12




MARIGNY sent Minor 1 an image of a young girl to prove to Minor 1 he was also a

teenager. Minor 1 told MARIGNY he was 13-years-old, and had information on his

profile indicating which school he attended.

       13.     On or about October 5, 2019, MARIGNY again purported to be a teenage

girl while chatting with Minor 1 on Instagram using private messages. I have reviewed

these messages. MARIGNY asked Minor 1 what grade he was in and Minor 1 said he

was in 8th grade. Minor 1 asked MARIGNY what grade he was in, and MARIGNY

responded that he was in 9th grade. The chat began to turn sexual and MARIGNY asked

Minor 1 if Minor 1 wanted to have sex with a boy or a girl. MARIGNY further attempted

to convince Minor 1 that he was a teenager and told Minor 1 that he didn’t want his dad

to see their texts. Minor 1 again told MARIGNY he was 13. MARIGNY told Minor 1

“So you got a nice penis tho.” MARIGNY then asked Minor 1, “Is it big?” MARIGNY

suggested they meet in person to have sex. MARIGNY and Minor 1 discussed

exchanging images of one another and MARIGNY told Minor 1 to take an image during

his next bathroom break. Minor 1 sent an image of himself from the waist up, and

MARIGNY told Minor 1, “But I want to see more of ur body.” Minor 1 then sent

MARIGNY an image of Minor 1 with his penis exposed. MARIGNY asked Minor 1,

“So it gets bigger.” Minor 1 said yes. MARIGNY also told Minor 1, “And ur only 13.”

       14.     On or about October 6, 2019, MARIGNY again purported to be a teenage

girl while chatting with Minor 1 via Instagram private messages. MARIGNY asked

Minor 1 to videotape himself masturbating. Minor 1 sent MARIGNY an image of Minor

1 holding his erect penis. Minor 1 is completely nude in the image. I have personally




                                               7
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 9 of 12




reviewed this image, and based on my training and experience, I believe this image

depicts sexually explicit conduct within the meaning of 18 U.S.C. § 2256. 2

       15.     Later in the day on or about October 6, 2019, MARIGNY and Minor 1

chatted about meeting each other in person. MARIGNY described what he wanted to do

with Minor 1 and suggested they, “Get naked and jerk it haha.” They continued to talk

about having sex with each other and then masturbating, and MARIGNY told Minor 1

that MARIGNY needed something to look at. Minor 1 sent MARIGNY two images of

himself. Both images depict Minor 1 standing in the bathroom, nude from the waist

down. His penis is erect and visible in the images. I have personally reviewed these

images, and based on my training and experience, I believe these images depict sexually

explicit conduct within the meaning of 18 U.S.C. § 2256. 3

       16.     After MARIGNY sent another video of a female masturbating, Minor 1

questioned whether or not MARIGNY was actually a 14-year-old female. MARIGNY

admitted to Minor 1 that MARIGNY was allegedly a 28-year-old male instead.

MARIGNY sent Minor 1 images and videos of males who were masturbating.

       17.     During the course of their communications, MARIGNY provided Minor 1

with a phone number to use to contact MARIGNY.

       D.      MARIGNY plans meeting with Minor 1 to engage in sexual conduct

       18.     On or about October 8, 2019, using Instagram messages and text

messages, MARIGNY attempted to get Minor 1 to meet MARIGNY at a location in the


2
  These images will be made available for the Court’s review when I am contacted to
swear out the affidavit. I will maintain the copies of the images during the pendency of
the case.
3
  These images will be made available for the Court’s review when I am contacted to
swear out the affidavit. I will maintain the copies of the images during the pendency of
the case.
                                            8
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 10 of 12




Northern District of California to engage in sex acts, including anal sex and oral sex, with

him. Minor 1 initially agreed to meet MARIGNY but cancelled the meeting and told

MARIGNY he couldn’t go through with the meeting.

       E.      Investigation of MARIGNY

       19.     On or about October 8, 2019, the Alameda County Sheriff’s Office

initiated an investigation of MARIGNY, after Minor 1’s mother reported MARIGNY’s

communications with Minor 1 to police.

       20.     On or about October 9, 2019, Alameda County Sheriff’s Detective Sarah

Bender assumed Minor 1’s online identity, with his consent, and engaged in

conversations with MARIGNY. These chats occurred on Instagram and via text

messaging, at the phone number provided by MARIGNY. During the course of one

conversation on or about October 9, 2019, MARIGNY told Detective Bender, who was

acting as Minor 1, “So u want me to lay down and u gonna handle everything at ur pace,

or u want me to take control, I might be too rough. I want to choke u a little, like gently

squeeze.” MARIGNY continued to ask for images and videos of Minor 1 masturbating.

       21.     On or about October 10, 2019, Alameda County Sheriff’s Detective Sara

Bender obtained a search warrant for MARIGNY’S fabricated Instagram account. The

warrant was approved by the Honorable Thomas Rogers, Superior Court Judge for

Alameda County.

       22.     I have reviewed the Instagram records for the Instagram account, which

was active between May 1, 2019, through at least October 17, 2019. This information

included the messages described above between MARIGNY and Minor 1, and the images

and videos they exchanged.



                                             9
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 11 of 12




       23.     Records from MARIGNY’s Instagram account show that between May

2019 and October 2019, MARIGNY had communicated with at least eleven minor

victims on Instagram, including Minor 1, who sent MARIGNY sexually explicit videos

and images at MARIGNY’s request. The minor victims resided in the Northern District

of California and in North Carolina.

       24.     Detective Bender continued to communicate with MARIGNY using

Minor 1’s online identity. MARIGNY made further plans to meet with Detective

Bender, whom he believed to be Minor 1, on October 17, 2019, at a location in Oakland,

California, to engage in sexual conduct. The day prior, on October 16, 2019, MARIGNY

canceled the planned meeting.

       25.     On October 17, 2019, MARIGNY was arrested at the Oakland Airport in

Oakland, California, by Detective Bender and members of the Alameda County Sheriff’s

Office. When MARIGNY was apprehended, Detective Bender called the phone number

which she had contacted while pretending to be Minor 1, and which Minor 1 had used to

contact MARIGNY. A cell phone inside MARIGNY’s backpack rang when Detective

Bender called the phone number.

       26.     MARIGNY has been charged by the Alameda County District Attorney’s

Office with Distribution of Child Pornography in violation of California Penal Code §

311.2, Sending harmful matter to a minor in violation of California Penal Code § 288.2,

and Arranging to meet a minor for sex in violation of California Penal Code § 288.4.

MARIGNY is currently in the custody of the Alameda County Sheriff’s Office.

//

//



                                           10
     Case 4:20-mj-70755-MAG Document 1 Filed 06/11/20 Page 12 of 12




V.     CONCLUSION

       27.     Based on the aforementioned facts and information, there is probable

cause to believe that on or about October 6, 2019, in the Northern District of California,

MARIGNY violated 18 U.S.C. § 2422(b) by knowingly persuading, inducing, and

enticing a minor victim who had not yet attained 18 years of age, and who MARIGNY

believed was less than 18 years of age, to engage in sexual activity for which MARIGNY

could be charged with a criminal offense, namely, the production of child pornography

under 18 U.S.C. § 2251(a) and California Penal Code § 311.4(b).



       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief.



                                              ______________________________
                                              Darryl Holcombe, Task Force Officer
                                              Homeland Security Investigations



Sworn to before me over the telephone and signed by me pursuant to Fed.R.Crim.P. 4.1

and 4(d) this ______ day of June, 2020.



____________________________                  ______________________________
Date                                          HONORABLE KANDIS A. WESTMORE
                                              United States Magistrate Judge
                                              Northern District of California




                                            11
